KINETICS MUTUAL FUNDS, INC. FOURTH AMENDMENT TO THE SUB-DISTRIBUTION AGREEMENT THIS FOURTH AMENDMENT dated as of this 18TH day of December, 2009, to the Sub-Distribution Agreement, dated as of September 20, 2000, as amended December 15, 2005, March 5, 2007 and December 6, 2007, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Funds Distributor Inc., (the “Distributor”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Sub-Distributor”). RECITALS WHEREAS, the parties have entered into a Sub-Distribution Agreement (the “Agreement”); and WHEREAS, the parties desire to amend said Agreement; and WHEREAS, the Agreement allows for its amendment by a written instrument executed by the parties; NOW, THEREFORE, the parties agree as follows: Schedule A of the Agreement is hereby superseded and replaced with Schedule A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. QUASAR DISTRIBUTORS, LLC By: /s/ Jay Kesslen By: /s/ James Schoenike Name: Jay Kesslen Name: James R. Schoenike Title: Vice President Title: President KINETICS FUNDS DISTRIBUTOR, INC. By: /s/ Leonid Polyakov Name: Leonid Polyakov Title: Treasurer SCHEDULE A to the SUB-DISTRIBUTION AGREEMENT by and among Kinetics Mutual Funds, Inc. Kinetics Funds Distributor, Inc. and Quasar Distributors, LLC at December,2009 Names of Funds The Internet Fund – No Load Class The Internet Fund – Advisor Class A The Internet Fund – Advisor Class C The Internet Fund – Institutional Class The Global Fund – No Load Class The Global Fund – Advisor Class A The Global Fund – Advisor Class C The Global Fund – Institutional Class The Paradigm Fund – No Load Class The Paradigm Fund – Advisor Class A The Paradigm Fund – Advisor Class C The Paradigm Fund – Institutional Class The Tactical Paradigm Fund – No Load Class The Tactical Paradigm Fund – Advisor Class A The Tactical Paradigm Fund – Advisor Class C The Tactical Paradigm Fund – Institutional Class The Medical Fund – No Load Class The Medical Fund – Advisor Class A The Medical Fund – Advisor Class C The Medical Fund – Institutional Class The Small Cap Opportunities Fund – No Load Class The Small Cap Opportunities Fund – Advisor Class A The Small Cap Opportunities Fund – Advisor Class C The Small Cap Opportunities Fund – Institutional Class The Kinetics Government Money Market Fund – No Load Class The Market Opportunities Fund – No Load Class The Market Opportunities Fund – Advisor Class A The Market Opportunities Fund – Advisor Class C The Market Opportunities Fund – Institutional Class The Water Infrastructure Fund No Load Class The Water Infrastructure Fund – Advisor Class A The Water Infrastructure Fund – Advisor Class C The Water Infrastructure Fund – Institutional Class The Multi-Disciplinary Fund – No Load Class The Multi-Disciplinary Fund – Advisor Class A The Multi-Disciplinary Fund – Advisor Class C The Multi-Disciplinary Fund – Institutional Class
